Exhibit 10.10

FMC Corporation

Executive Severance Plan

(As Amended and Restated Effective as of January 1, 2009)

1. History and Purpose. The Company adopted the Plan in 1983 and amended and
restated the Plan in 1997, 2000 and 2001. The Plan is hereby amended and
restated as of January 1, 2009 in order to comply with Section 409A of the
Internal Revenue Code of 1986, as amended. The purpose of the Plan is to assure
the Company that it will have the continued dedication and the availability of
objective advice and counsel from key executives of the Company, notwithstanding
the possibility, threat or occurrence of a bid to take over control of the
Company.

The Board believes it is imperative that, if the Company receives any proposals
from a third person concerning a possible business combination with the Company
or the acquisition of the Company’s equity securities, both the Company and the
Board be able to rely upon key executives to continue in their positions and to
be available for advice, without concern that those individuals might be
distracted by their own personal financial situations and the risks to
themselves created by the proposal.

If the Company receives any such proposal, key executives will be called upon to
assist in assessing the proposal, to advise management and the Board regarding
whether the proposal is in the best interest of the Company and its
stockholders, and to take such other actions as the Board might deem
appropriate.

2. Eligible Executives. The following individuals will be Participants:

 

  a. the Chairman of the Board;

 

  b. the President, the Executive Vice Presidents, and the Senior Vice
Presidents of the Company;

 

  c. the Group and Regional Managers of the Company;

 

  d. other officers of the Company, except Assistant Secretaries and Assistant
Treasurers;

 

  e. Division Managers of the Company; and

 

  f. other key executives of the Company and its Affiliates who are from time to
time named as Participants by the Committee in its sole discretion.

A Participant will cease to be a Participant if and when the Committee
determines he or she should no longer be a Participant. The Committee will not
determine that a Participant has ceased to be a Participant during any period
that the Company knows a Person has taken steps reasonably calculated to effect
a Change in Control, and before the Board has determined that



--------------------------------------------------------------------------------

that Person has abandoned or terminated its efforts to effect a Change in
Control. The decision of the Board that a Person has abandoned or terminated its
efforts to effect a Change in Control will be conclusive and binding on all
Participants.

3. Terms of the Plan. The terms of the Plan are as set forth in the forms of
Agreement attached to this Plan, with Form IA applicable to Tier IA
Participants, Form I applicable to Tier I Participants, Form II applicable to
Tier II Participants and Form III applicable to Tier III Participants. The
Company will enter into Agreements with each Participant containing the terms
set forth in the applicable form. Once an individual becomes a Participant, for
periods prior to the date the Company and the Participant execute an Agreement,
the Participant will be entitled to participate in the Plan on the terms and
conditions set forth in the form of Agreement applicable to the Participant.

4. Certain Definitions. Capitalized terms used in this Plan will have the
meanings set forth below.

 

  a. Affiliate means a corporation or other entity controlled by, controlling or
under common control with the Company, including, without limitation, any
corporation partnership, joint venture or other entity during any period in
which at least a fifty percent (50%) voting or profits interest is owned,
directly or indirectly, by the Company or any successor to the Company.

 

  b. Agreement means the executive severance agreements, in the forms attached
to the Plan, that the Company enters into with Participants to memorialize the
terms of their entitlement to executive severance benefits.

 

  c. Board means the Board of Directors of the Company, as it is constituted
from time to time.

 

  d. Change in Control means the happening of any of the following events:

(1) An acquisition by any Person of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of twenty percent (20%) or more
of either (A) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); excluding,
however, the following: (i) any acquisition directly from the Company, other
than an acquisition by virtue of the exercise of a conversion privilege unless
the security being so converted was itself acquired directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
entity controlled by the Company, or (iv) any acquisition pursuant to a
transaction which complies with Subsections (A), (B) and (C) of Subsection
(3) of this Section 4(d);

 

-2-



--------------------------------------------------------------------------------

(2) A change in the composition of the Board such that the individuals who, as
of the Effective Date, constitute the Board (such Board will be hereinafter
referred to as the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board; provided, however, for purposes of this
Section 4(d), that any individual who becomes a member of the Board subsequent
to the Effective Date, whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of those
individuals who are members of the Board and who were also members of the
Incumbent Board (or deemed to be such pursuant to this proviso) will be
considered as though such individual were a member of the Incumbent Board; but,
provided further, that any such individual whose initial assumption of office
occurs as a result of either an actual or threatened election contest (as such
terms are used in Rule 14a-11 of Regulation 14A promulgated under the Exchange
Act) or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board will not be so considered as a member of
the Incumbent Board;

(3) Consummation of a reorganization, merger or consolidation, sale or other
disposition of all or substantially all of the assets of the Company or
acquisition by the Company of the assets or stock of another entity (“Corporate
Transaction”); excluding, however, such a Corporate Transaction pursuant to
which (A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than sixty
percent (60%) of, respectively, the outstanding shares of common stock, and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) of the Company or such corporation resulting from such Corporate
Transaction) will beneficially own, directly or indirectly, twenty percent
(20%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding voting securities of such corporation entitled to vote
generally in the election of directors except to the extent that such ownership
existed prior to the Corporate Transaction, and (C) individuals who were members
of the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

 

-3-



--------------------------------------------------------------------------------

(4) The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

  e. Committee means the Compensation and Organization Committee of the Board,
or any other committee of the Board that has, on the date of determination, the
duties and responsibilities delegated to the Compensation and Organization
Committee as of the Effective Date.

 

  f. Company means FMC Corporation, a Delaware Corporation, or any successor
thereto.

 

  g. Effective Date means May 1, 2001, the date the Plan was adopted by the
Board.

 

  h. Exchange Act means the Securities Exchange Act of 1934, as amended, or any
successor thereto.

 

  i. FMC means FMC Corporation, a Delaware corporation.

 

  j. Participant means one of the Tier IA Participants, Tier I Participants,
Tier II Participants or Tier III Participants.

 

  k. Person has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections B(d) and 14(d) thereof, including a “group” as
provided in Section B(d) thereof.

 

  1. Plan means the FMC Corporation Executive Severance Plan, as set forth
herein and as hereinafter amended from time to time.

 

  m. Tier IA Participants means the Chairman of the Board, the Chief Executive
Officer and the President of the Company, and any other employees of the Company
or an Affiliate designated by the Committee as Tier IA Participants.

 

  n. Tier I Participants means the Executive Vice Presidents, Senior Vice
Presidents, Group Managers, and International Regional Managers of the Company,
and any other employees of the Company or an Affiliate designated by the
Committee as Tier I Participants.

 

  o. Tier II Participants means all officers of the Company other than Tier IA
Participants, Tier I Participants, Tier III Participants, Assistant Secretaries
and Assistant Treasurers, and any other employees of the Company or an Affiliate
designated by the Committee to be Tier II Participants.

 

  p. Tier III Participants means Division Managers of the Company and any other
employees of the Company or an Affiliate designated by the Committee to be Tier
III Participants.

 

-4-



--------------------------------------------------------------------------------

5. Trust. The Company will create a domestic trust in accordance with the terms
of the forms of Agreement. The trust will have such assets as the forms of
Agreement provide. Any assets contained in the trust will, at all times, be
specifically subject to the claims of the Company’s general creditors in the
event of bankruptcy or insolvency. The trust document must specifically state
that any assets held under it will be subject to the claims of the Company’s
general creditors in the event of bankruptcy or insolvency, and must detail the
required procedure for notifying the trustee of the Company’s bankruptcy or
insolvency.

6. Termination and Amendment of the Plan. The Board or the Committee will have
the power at any time, in its discretion, to amend, abandon or terminate the
Plan, in whole or in part. Notwithstanding the foregoing, no amendment,
abandonment or termination may modify, waive or discharge any provisions of the
Agreements, unless each affected Participant agrees in writing, signed by the
Participant and an authorized member of the Board or the Committee (or by either
or both parties’ legal representatives or successors), to the modification,
waiver or discharge.

7. Governing Law. The validity, interpretation, construction and enforcement of
this Plan will be governed by the laws of the State of Delaware, without giving
effect to that state’s conflicts of laws principles. Notwithstanding the
foregoing, to the extent state laws are preempted by the laws of the United
States, the laws of the United States will control the validity, interpretation,
construction and enforcement of this Plan.

8. Administration by the Committee. The Committee is the administrator of the
Plan, and has all powers necessary to carry out the Plan’s provisions. Among
other things, the Committee has the authority, subject to the terms of the Plan
and the Agreements, to adopt, alter and replace administrative rules, guidelines
and practices governing the Plan, to interpret the terms and provisions of the
Plan and any Agreements and to take any action it deems appropriate for the
administration of the Plan. The Committee may act only by a majority of its
members then in office unless it allocates or delegates its authority to a
Committee member or other person to act on its behalf. The Committee may
allocate all or any portion of its responsibilities and powers to anyone or more
of its members and may delegate all or any part of its responsibilities and
powers to any other person or persons. Any such allocation or delegation may be
revoked by the Committee at any time. The regularly kept records of the Company
and its Affiliates will be final, conclusive and binding on all persons
regarding a Participant’s date and length of service, amount of compensation and
the manner of its payment, type and length of absences from work and all other
matters contained in those records. Any authority granted to the Committee may
also be exercised by the Board. To the extent that any permitted action taken by
the Board conflicts with action taken by the Committee, the Board action will
control.

9. Incapacity. If any person entitled to a distribution under the Plan is deemed
by the Company or the Committee or their delegates to be incapable of personally
receiving and giving a valid receipt for the distribution, then, unless and
until a duly appointed guardian or other representative of the person claims the
distribution, the Company or its delegate may pay the distribution or any part
of it to any other person or institution then contributing toward or

 

-5-



--------------------------------------------------------------------------------

providing for the care and maintenance of the person entitled to the
distribution. Any payment pursuant to the preceding payment will be a payment
for the account of the person entitled to it, and a complete discharge of the
Company, the Board, the Committee, their delegates and the Plan from any
liability for the payment.

10. Indemnification. The Company and each Affiliate will indemnify and hold
harmless each member of the Board and the Committee, or any employee of the
Company or any Affiliate (to the extent not indemnified or saved harmless under
any liability insurance or any other indemnification arrangement) from any and
all claims, losses, liabilities, costs and expenses (including attorneys’ fees)
arising out of any actual or alleged act or failure to act made in good faith
pursuant to the provisions of the Plan or the trust, including expenses
reasonably incurred in the defense of any claim regarding the administration of
the Plan or the trust. Notwithstanding the foregoing, no indemnification or
defense will be provided under this Plan or trust to any person, regarding any
conduct that has been judicially determined, or agreed by the parties, either to
have constituted willful misconduct by that person, or to have resulted in his
or her receipt of personal profit or advantage to which he or she was not
entitled.

11. Limitations on Liability. Notwithstanding any of the preceding provisions of
this Plan, neither the Company, the Board, the Committee nor any individual
acting as an employee or agent of the Company will be liable to any Participant,
former Participant or other person for any claim, loss, liability or expense
incurred in connection with the Plan, other than claims for benefits payable
under any Agreement.

12. Unclaimed Benefit. If all or any portion of a distribution payable to a
Participant cannot be timely paid because the Committee is unable to locate the
Participant, after sending a registered letter, return receipt requested, to the
last known address of the Participant, then the amount payable to the
Participant will become a forfeiture, and will be retained by the Company as
part of its general assets.

IN WITNESS WHEREOF, the Company has caused this Plan to be executed in its name
and behalf on this November 19, 2008.

 

FMC CORPORATION By:  

/s/ Kenneth R. Garrett

Its:  

Vice-President of Human Resources

& Corporate Communications

 

-6-